MEMORANDUM **
Gary Donnell Metoyer, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action alleging that prison officials violated his Eighth Amendment rights when they failed to treat his dental infection. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s application of substantive law, and we review for clear error the factual determinations underlying its dismissal for failure to exhaust administrative remedies. Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir.2003). We affirm.
The district court correctly dismissed Metoyer’s action because it was clear from the face of his complaint that he had failed to exhaust available prison administrative remedies. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 739-41, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (holding exhaustion of available administrative remedies mandatory under the Prison Litigation Reform Act); Wyatt, 315 F.3d at 1120 (“A prisoner’s concession to nonexhaustion is a valid ground for dismissal, so long as no exception to exhaustion applies.”).
Metoyer’s contention that he was prevented from accessing the prison grievance system is not supported by the district court record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.